  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
        v.                         )         2:19cr60-MHT
                                   )              (WO)
LATRELL VONTAE CHISM               )


                        OPINION AND ORDER

    This case is before the court on the second motion

to continue filed by defendant Latrell Vontae Chism.

For the reasons set forth below, the court finds that

jury trial, now set for November 18, 2019, should be

continued pursuant to 18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited   by   the   requirements   of   the   Speedy

Trial Act, 18 U.S.C. § 3161.           The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         § 3161(h)(7)(A).        In      granting      such      a

continuance,      the   court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely   to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),    or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable     time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Chism in a speedy trial.

                                2
Chism    represents          that    he       submitted        a    request     for

pretrial    diversion         to    the       United    States       Attorney     on

October 3, 2019, and was informed that the trial date

of November 18, 2019 may not provide enough time for

consideration         of     his    request.             A     continuance        is

warranted       so    that    Chism’s          attorney      may     pursue     the

option     of        pretrial       diversion          and     so        that   the

government’s attorney may finalize its decision on the

request.        Also,       the     government         does        not   oppose   a

continuance.

                                      ***

    Accordingly, it is ORDERED as follows:

    (1) The motion to continue (doc. no. 26), filed by

defendant Latrell Vontae Chism, is granted.

    (2)     The      jury    selection         and     trial       for   defendant

Chism, now set for November 18, 2019, are reset for

January 6, 2020 at 10:00 a.m., in Courtroom 2FMJ of the

Frank M. Johnson Jr. United States Courthouse Complex,

One Church Street, Montgomery, Alabama.

                                          3
    The United States Magistrate Judge shall conduct a

pretrial conference prior to the January 6, 2020, trial

term.

    DONE, this the 31st day of October, 2019.

                             /s/ Myron H. Thompson____
                          UNITED STATES DISTRICT JUDGE
